
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 749
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Pence,
			 Mr. McCotter,
			 Mr. Burton of Indiana,
			 Mr. Mack, Mr. McCaul, Mr.
			 Lamborn, Mr. Bilbray,
			 Mr. Smith of New Jersey,
			 Mr. Gingrey of Georgia,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Bilirakis,
			 Mr. Bartlett,
			 Mr. Royce,
			 Mr. Poe of Texas,
			 Mr. Tiahrt, and
			 Mr. Schock) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the November 29, 2009, elections in
		  Honduras.
	
	
		Whereas general elections to fill nearly 3,000 posts
			 nation-wide, including the presidency and all 128 seats in the National
			 Congress in Honduras are scheduled for November 29, 2009;
		Whereas primary elections were held on November 30, 2008,
			 to select candidates for all parties and for all offices, including the office
			 of the President of Honduras;
		Whereas this signifies that the candidates for the
			 Honduran presidency had been selected more than six months prior to the removal
			 from office of Manuel Zelaya on June 28, 2009;
		Whereas article 239 of the Honduran Constitution states
			 that “The citizen who has already held Executive Power may not be President or
			 Designee. Anyone who violates this provision or proposes its reform, and
			 supports those who do directly or indirectly, must immediately cease the
			 discharge of their duties, and shall be disqualified for ten years from the
			 exercise of any public function.”;
		Whereas, on March 24, 2009, Manuel Zelaya issued a decree
			 calling for a referendum that would consult Hondurans about whether the country
			 should convoke a national constituent assembly to amend the
			 constitution;
		Whereas Zelaya later determined that the referendum would
			 take place on June 28, 2009;
		Whereas, on May 11, 2009, the Honduran Office of the
			 Public Prosecutor publicly stated that the proposed referendum violates the
			 Constitution of Honduras;
		Whereas, on May 27, 2009, the Honduran Administrate Law
			 Tribunal ruled the proposed referendum to be illegal and ordered suspension of
			 all acts in its support;
		Whereas, on May 29, 2009, Zelaya ordered the Honduran
			 military and police to provide logistical support for the proposed
			 referendum;
		Whereas, on June 9, 2009, the Honduran Appellate Court of
			 the Administrative Law Tribunal unanimously ruled that Zelaya’s actions
			 violated the Constitution of Honduras;
		Whereas, on June 16, 2009, a Honduran Appeals Court upheld
			 the lower court ruling that declared the proposed referendum illegal;
		Whereas, on June 19, 2009, the Honduran Supreme Court
			 ordered the Honduran security forces not to provide any support for the
			 proposed referendum;
		Whereas, on June 23, 2009, the Honduran Congress passed a
			 plebiscite and referendum law that prevents referendums from occurring within
			 180 days of a general election;
		Whereas, on June 24, 2009, Zelaya fired the Chairman of
			 the Joint Chiefs of Staff and accepted the resignation of the Minister of
			 Defense after they refused to provide logistical support for the proposed
			 referendum;
		Whereas, on June 25, 2009, the Honduran Supreme Court
			 unanimously ruled that Zelaya’s dismissal of the Chairman of the Joint Chiefs
			 of Staff violated the Constitution of Honduras;
		Whereas, on June 25, 2009, the Honduran Supreme Electoral
			 Tribunal declared that referendum violated the Honduran Constitution and
			 ordered the Armed Forces to confiscate the referendum materials;
		Whereas, on June 25, 2009, the Honduran Office of the
			 Public Prosecutor filed a criminal complaint against Zelaya for Treason, Abuse
			 of Authority, and Usurpation of Power;
		Whereas, on June 26, 2009, the Honduran Supreme Court
			 issued an arrest warrant for the Armed Forces to arrest Manuel Zelaya;
		Whereas, on June 27, 2009, Zelaya led a violent mob of
			 supporters to forcefully enter a Honduran Air Force Base and seize the
			 referendum materials;
		Whereas, on June 28, 2009, the Honduran military arrested
			 Zelaya pursuant to a Honduran Supreme Court order, and later exiled him from
			 the country;
		Whereas, on June 28, 2009, President Barack Obama, in
			 response to the situation in Honduras, stated that “Any existing tensions and
			 disputes must be resolved peacefully through dialogue free from any outside
			 interference.”;
		Whereas, on August 4, 2009, in a response to Congressional
			 concerns, the U.S. Department of State expressed that the United States “policy
			 and strategy for engagement is not based on supporting any particular position
			 or individual. Rather, it is based on finding a resolution that best serves the
			 Honduran people and their democratic aspirations.”;
		Whereas, on September 3, 2009, in addition to other
			 measures, the U.S. Department of State announced that the United States “would
			 not be able to support the outcome of the scheduled elections” until Manuel
			 Zelaya is restored to power;
		Whereas the date of the elections, presidential
			 candidates, and presidential term have not been changed or modified since
			 Zelaya’s removal; and
		Whereas United States policy has historically recognized
			 the right of citizens to choose their leaders in elections that are free, fair,
			 and transparent as a fundamental component of democracy: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls on the Secretary of State to support
			 the efforts of the appropriate authorities in Honduras working to ensure that
			 the November 29, 2009, elections are free, fair, and transparent; and
			(2)calls on the
			 President of the United States to recognize the November 29, 2009, elections as
			 an important step in the consolidation of democracy and rule of law in
			 Honduras.
			
